Citation Nr: 0531696	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-10 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a respiratory 
disability.



ATTORNEY FOR THE BOARD

G. Zills, Counsel







INTRODUCTION

The veteran served on active duty from September 1993 to 
April 1997.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision and was remanded in 
November 2003.  The decision below addresses the claim for 
service connection for bilateral hearing loss.  The claim for 
service connection for a respiratory disability is remanded 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not currently have left ear hearing loss 
for VA purposes.

2.  The veteran's current right ear hearing loss began more 
than one year after his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  As detailed below, the notice 
and duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA notice requirements have been satisfied.  With 
regard to element (1), the veteran was provided with a VCAA 
notice letter in May 2004 that informed him of the type of 
information and evidence necessary to substantiate his claim.  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.

With regard to elements (2) and (3), the May 2004 letter 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letter explained that VA 
would help him get such things as medical records, employment 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the May 2004 letter 
contained a request that the veteran provide additional 
evidence in support of his claim.  He was asked to tell VA 
about any other records that might exist to support his 
claim, and was informed that he should send information 
describing such additional evidence or the evidence itself to 
the RO.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159 in SSOCs dated in December 2002 and 
August 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letter provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter or by more than one communication, the 
essential purposes of the VCAA have been satisfied.  Because 
each of the four content requirements of a VCAA notice has 
been met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102  and Mayfield, supra.

VA examinations have been provided which address the claim.  
Service and VA medical records have been associated with the 
claims file, and there do not appear to be any outstanding 
medical records that are relevant to this appeal.  VA has 
fulfilled its duty to assist.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c),(d).  

II.  Service connection for bilateral hearing loss

The veteran has asserted (such as at an August 1997 
examination) that he has significant hearing loss resulting 
from exposure to noise while having been a mortar instructor.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

An individual will be considered to have been in sound 
medical condition upon entrance into service, except as to 
defects, infirmities, or disorders noted at entrance, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior to 
service, and was not aggravated during service.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service connection will be presumed for sensorineural hearing 
loss which manifests to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

At a July 2005 VA examination, none of the puretone 
thresholds in the left ear exceeded 26 decibels and the 
veteran's speech recognition score (using the Maryland CNC 
test) exceeded 94 percent.  These results do not constitute a 
hearing disability for VA purposes under 38 C.F.R. § 3.385.  
Entitlement to service-connected benefits is limited to cases 
where there is a current disability.  There can be no valid 
claim in the absence of proof of a present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service 
connection for hearing loss of the left ear is therefore not 
warranted.  

The veteran has hearing loss of the right ear as defined by 
38 C.F.R. § 3.385 (in July 2005 he had a puretone threshold 
of 45 decibels at 4000 Hertz).  In a July 2003 report, a VA 
examiner opined that it seemed likely that the veteran's 
hearing loss was the result of his military duty.  

However, none of the service medical records nor any clinical 
records dated within a year of discharge reflect hearing loss 
as defined by 38 C.F.R. § 3.385.  While the veteran had 
(arguably) some loss of hearing at entrance, if anything his 
hearing improved during active duty.  For example, at his 
July 1993 enlistment examination, he had right ear pure tone 
decibel thresholds of 5, 5, 5, 0, and 15 decibels at the 500, 
1000, 2000, 3000, and 4000 Hertz frequencies.  A July 1996 
audiogram showed pure tone decibel thresholds of 0, 5, 0, 0, 
and 15 decibels in the right ear at the 500, 1000, 2000, 
3000, and 4000 Hertz frequencies.  At his March 1997 
separation examination, he had pure tone decibel thresholds 
of 0, 5, 0, 0, and 15 decibels in the right ear at the 500, 
1000, 2000, 3000, and 4000 Hertz frequencies.  

Thus, competent medical evidence does not show right ear 
hearing loss under 38 C.F.R. § 3.385 during service or within 
the one-year presumptive period following service.  Moreover, 
the July 2005 VA examiner specifically concluded that it 
seemed less than likely that any current right ear hearing 
loss was the result of or aggravated by military duty.   This 
conclusion certainly comports with the objective evidence in 
the service medical records.  In short, the preponderance of 
the evidence is service connection for right ear hearing 
loss.  As such, the benefit-of-the-doubt rule does not apply, 
and the claim for service connection for bilateral hearing 
loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for bilateral hearing loss is denied.

REMAND

The remaining issue is service connection for a respiratory 
disability. 

In a July 2005 VA examination report, a VA physician 
commented that the results of upcoming chest X-rays and 
pulmonary function tests (PFTs) would be beneficial in 
determining the existence and etiology of any respiratory 
disability.  However, upon completion of such testing, it 
does not appear that the claims file contains any comments by 
the examiner which reflect consideration of these tests and a 
subsequent opinion regarding the existence and etiology of 
any respiratory disability.  Prior to further adjudication of 
the claim, such additional evidence should be obtained.  

Accordingly, the case is remanded for the following:

1.  Return the claims file to the 
examiner who performed the July 2005 VA 
examination regarding the veteran's lungs 
(if this examiner is not available, then 
forward the claims file to another VA 
physician).  Ask the examiner to review 
the chest X-rays and PFTs conducted on 
July 14, 2005 and July 19, 2005, 
respectively.  Ask the examiner to 
answer, with adequate rationale, the 
following questions:

a.  Does the veteran have a 
respiratory disability (based on the 
results of the July 2005 VA 
examination, x-rays and pulmonary 
function tests)?

b.  If so, is it at least as likely 
as not (i.e., probability of at 
least 50 percent) that this 
disability is related to his active 
duty?  

2.  Thereafter, review the record and 
reconsider the claim for service 
connection for a respiratory disability.  
If the benefits sought on appeal remain 
denied, send the veteran and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

All remands require expeditious handling.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
David A. Saadat
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


